Name: 2005/790/EC: Council Decision of 20 September 2005 on the signing, on behalf of the Community, of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters
 Type: Decision
 Subject Matter: organisation of the legal system;  Europe;  international affairs;  European construction;  trade policy;  civil law
 Date Published: 2005-11-16; 2006-06-27

 16.11.2005 EN Official Journal of the European Union L 299/61 COUNCIL DECISION of 20 September 2005 on the signing, on behalf of the Community, of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (2005/790/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 61(c) thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, Denmark is not bound by the provisions of Council Regulation (EC) No 44/2001 of 22 December 2000 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (1), nor subject to their application. (2) By Decision of 8 May 2003, the Council authorised exceptionally the Commission to negotiate an agreement between the European Community and the Kingdom of Denmark extending to Denmark the provisions of the abovementioned Regulation. (3) The Commission has negotiated such agreement, on behalf of the Community, with the Kingdom of Denmark. (4) The United Kingdom and Ireland, in accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and the Treaty establishing the European Community, are taking part in the adoption and application of this Decision. (5) In accordance with Articles 1 and 2 of the abovementioned Protocol on the position of Denmark, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (6) The Agreement, initialled at Brussels on 17 January 2005, should be signed, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Kingdom of Denmark on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Community subject to its conclusion. Done at Brussels, 20 September 2005. For the Council The President M. BECKETT (1) OJ L 12, 16.1.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 2245/2004 (OJ L 381, 28.12.2004, p. 10).